Citation Nr: 1132468	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date for the restoration of the Veteran's compensation benefits following incarceration, prior to September 1, 2009.

(The issue of entitlement to an increased apportionment is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty during and after World War II. 

By letter dated September 2009, the Department of Veterans Affairs (VA) Regional Office (RO) informed the Veteran his award of compensation benefits was reinstated effective September 1, 2009.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's wife received an apportionment of his compensation benefits while he was incarcerated.

2.  The Veteran was released from prison on July 1, 2009.

3.  The Veteran did not rejoin his family upon release from prison.

4.  VA received notification of the release on July 7, 2009.

5.  Upon the date notice of release was received by VA, the date of the last payment to the apportionee was July 1, 2009.


	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for an effective date of July 1, 2009 for the reinstatement of the Veteran's compensation benefits following incarceration have been met.  38 C.F.R. § 3.655(i) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

In light of the favorable finding regarding the claim for an earlier effective date for the resumption of the Veteran's award of compensation benefits, no further discussion of VCAA compliance is warranted at this time.

The issue in this case involves a contested claim.  VA rules include special procedural requirements for simultaneously contested claims, such as in this case.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  In this case, the applicable contested claims procedures were essentially followed.  The Board notes that the statement of the case was sent to each party.  In addition, each party was advised of the applicable law and regulations.


Analysis 

If there was no apportionment at the time of release from incarceration, or if the released person is reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed the date of release from incarceration if the VA receives notice of release within 1 year following release; otherwise the award shall be resumed the date of receipt of notice of release.  If there was an apportionment award during incarceration, it shall be discontinued date of last payment to the apportionee upon the receipt of notice of release of the incarcerated person.  Payment to the released person shall then be resumed at the full rate from date of last payment to the apportionee.  38 C.F.R. § 3.665(i)(1).

If there was an apportionment granted during incarceration and the released person is not reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed as stated in paragraph (i)(1) of this section.  38 C.F.R. § 3.665(i)(2).

The underlying facts are not in dispute.

The Veteran's wife was receiving an apportionment of his compensation benefits while he was incarcerated.  

By letter received in May 2009, the Veteran informed the RO he was going to be released from prison in the following month.  Subsequently, he reported his release date was going to be in July 2009.

Information from the Florida Department of Corrections shows the Veteran was released from prison on July 1, 2009.  He was released to an address in New York.  This was received by the VA on July 7, 2009.  

At the time of his release, the Veteran's wife was residing in Florida.

By letter dated September 2009, the RO informed the Veteran his award was reinstated effective September 1, 2009.

It is apparent that the Veteran was not reunited with his spouse upon his release from incarceration.  Upon the date notice of release was received by VA, the date of the last payment to the apportionee was July 1, 2009.  In light of the fact an apportionment was in effect while the Veteran was incarcerated, the provisions of 38 C.F.R. § 3.655(i) require that the payment to the Veteran be resumed the date of last payment to the apportionee as determined upon the date notice of release was received, in this case, that date is July 1, 2009.  


ORDER

A July 1, 2009 effective date for the reinstatement of the Veteran's compensation benefits is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


